925 F.2d 1236
Marcia C. BUNNELL, Plaintiff-Appellee,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellant.Arthur RICE, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
Nos. 88-4179, 88-4225.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1991.

Prior reports:  9th Cir., 912 F.2d 1149, 912 F.2d 1076.
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, and RYMER, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.